Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Claims 1, 3-5 are currently pending in this application.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CHANG (2016/0013760).


CHANGE teaches and a recess (opening where 172, 162, 16, 164, 174a, 180, 178 are placed) within which the damper assembly (38) is disposed; wherein the damper assembly includes a disc assembly having a spline pattern (174a); and wherein the recess includes a spline pattern (pattern in receiving 174a in recess)(Figs. 8, 9) configured to engage the spline pattern of the disc assembly such that a portion of the damper assembly is stationary relative to the lower body (116).

Regarding Claim 3, CHANG teaches wherein the damper assembly (38) includes an input shaft (150) engaging the chain cage (128)(30) and rotational therewith; a friction clutch (174); and a one-way bearing (160) engaging the friction clutch (174) and the input shaft (150); wherein the friction clutch (174) engages the one-way bearing (160) so that when the input shaft (150) rotates with respect to the lower body (116) in a second direction opposite the first direction, the one-way bearing 1(60) rotates with the input shaft (150) in the second direction.

Regarding Claim 4, CHANG teaches wherein the damper assembly includes a clamp bolt (176); wherein rotation of the clamp bolt (176) in a first direction increases axial force on the disc assembly and rotation of the clamp bolt in a second direction opposite the first direction decreases axial force on the disc assembly, and wherein the axial force provides rotational resistance of the chain cage (128)(30) relative to the lower body (116).

Regarding Claim 5, CHANG teaches further including a spring (180) biasing the chain cage (128)(30) in one direction; and wherein the spring (180) engages the damper assembly (174)(164)(162)(172) so that torsional force is transmitted to the damper assembly.


Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues that CHANG fails to disclose a “friction clutch” as that term would have been understood by a person of ordinary skill in the art (Remarks pg. 5 para. 4).  The ordinary definition of friction clutch includes a clutch in which connection is made though sliding friction (https://www.merriam-webster.com/dictionary/friction%20clutch). The clutch in CHANG includes 174, 172, 162, 164.  174 and 172 engage 164 and 162 through sliding friction [0084].
assembly includes a collection of parts fitting together into a complete machine, structure, or unit of a machine (https://www.merriam-webster.com/dictionary/assembly).  The discs 174 and 172 are a collection or parts fitting together with parts 164, 162, 160, 116, 180, 176 (Fig. 9).  Applicant has not claimed that its disc assembly is distinct and separate from the damper assembly, only that the damper assembly includes a disc assembly.  Here, 174 and 172 are included in the damper assembly.  In addition, even if the disc assembly was claimed to be distinct and separate from the damper assembly, the disc assembly could be defined as parts 116 and 174 and 172 and the features of each that connect these elements.  
Applicant argues that CHANG fails to disclose a “spring” and a “damper assembly” as those terms would have been understood by a person of ordinary skill in the art and that it does not perform the functions set forth in the specification and that it does not engage the damper assembly since it is part of the damper assembly (Remarks pg. 7 para. 5). Applicant has not claimed arrangement set forth in the specification and it did not claim the spring was not part of the damping assembly.  The spring 180 both engages the damping assembly with the chain cage and is a part of the damping assembly.  The spring 180 biases the chain cage in the tensioning direction since it creates a frictional damping force when the chain cage is subjected to a force which moves it in the direction opposite the tensioning direction.  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654